OPINION OF THE COURT
Memorandum.
The orders of the Appellate Division should be affirmed, with costs.
At trial, plaintiff offered no proof that Erie County’s failure to install the sign in concrete caused the sign to fall or proximately caused his injuries. Viewing the proof adduced at trial in a light most favorable to the plaintiff and giving the plaintiff the benefit of every favorable inference, we conclude *818that no valid line of reasoning and permissible inferences could possibly lead rational jurors to conclude that Erie County’s failure to install the sign in concrete caused plaintiffs injuries (see, Cohen v Hallmark Cards, 45 NY2d 493, 499). Accordingly, the Appellate Division correctly granted defendant’s motion to set aside the jury verdict.
Chief Judge Wachtler and Judges Simons, Kaye, Titone, Hancock, Jr., and Bellacosa concur.
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), orders affirmed, with costs, in a memorandum.